IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 11, 2007

                                       No. 06-31282                   Charles R. Fulbruge III
                                                                              Clerk


HOPE MEDICAL GROUP FOR WOMEN, et al

                              Plaintiffs-Appellants-Cross-Appellees
v.

KIM EDWARD LEBLANC, M.D., et al

                            Defendants-Appellees-Cross-Appellants



                   Appeal from the United States District Court
                       of the Eastern District of Louisiana
                              USDC No. 06-CV-9176


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM:*
       Having reviewed the district court’s order, the parties’ briefs, and the
record, we find no reversible error. Accordingly, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.